     Case: 1:20-cv-00807-MWM Doc #: 1 Filed: 10/14/20 Page: 1 of 11 PAGEID #: 1




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

Carllnitra Gorman                                  Case No. 1: 20-cv-807

And

Amanda Thorneycroft,                                  COMPLAINT FOR DAMAGES
                                                   UNDER THE FAIR DEBT COLLECTION
        Plaintiffs,                                   PRACTICES ACT AND OTHER
                                                          EQUITABLE RELIEF
v.

Robert Crane & Associates, LLC,                             JURY TRIAL DEMANDED

        Defendant.


                                               PARTIES

1.    Plaintiff, Carllnitra Gorman (“Nitra”), is a natural person who resided in Mason, Ohio, at all

      times relevant to this action.

2.    Plaintiff, Amanda Thorneycroft (“Amanda”), is a natural person who resided in Muncie,

      Indiana, at all times relevant to this action.

3.    Defendant, Robert Crane & Associates, LLC (“Collector Crane”), is an Indiana limited

      liability company that maintained its principal place of business in Anderson, Indiana, at all

      times relevant to this action.

                                   JURISDICTION AND VENUE

4.    Pursuant to 28 U.S.C. §1331, this Court has federal question jurisdiction over this matter as

      it arises under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

5.    Pursuant to 28 U.S.C. § 1391(b), venue is proper because a substantial part of the events

      giving rise to this claim occurred in this judicial district.




                                                       1
     Case: 1:20-cv-00807-MWM Doc #: 1 Filed: 10/14/20 Page: 2 of 11 PAGEID #: 2




                                    STATEMENT OF FACTS

6.   At all times relevant to this action, Collector Crane collected consumer debts.

7.   Collector Crane regularly uses instrumentalities of interstate commerce and the mails to

     collect consumer debts owed or due or asserted to be owed or due another.

8.   The principal source of Collector Crane’s revenue is debt collection.

9.   Collector Crane is a "debt collector” as defined by 15 U.S.C. § 1692a(6).

10. As described, infra, Collector Crane contacted Nitra to collect a debt that was incurred

     primarily for personal, family, or household purposes.

11. This alleged obligation is a “debt” as defined by 15 U.S.C. § 1692a(5).

12. Nitra and Amanda are “consumers” as defined by 15 U.S.C. § 1692a(3).

13. Collector Crane identifies collection files in his office by the term “Cause Number”.

14. Although substantially similar to a “Case Number” a cause number is not indicative of

     litigation.

15. Consumers like Nitra and Amanda are unable to distinguish between a cause number and a

     case number.

16. Prior to the events set out in this lawsuit, Nitra and Amanda were strangers.

17. On information and belief, Collector Crane is attempting to collect distinct, unrelated debts

     allegedly owed by Nitra and Amanda.

18. On information and belief, within the past 12 months, Collector Crane’s deficient policies

     and procedures regarding sending outgoing mail caused at least one letter disclosing the

     existance of a debt to be mailed to the wrong consumer.

19. In the Summer of 2020, Collector Crane mailed Nitra a letter (“Amanda Disclosure

     Letter”), to Nitra’s residence in Ohio, with a cover page addressed to Nitra.




                                                2
    Case: 1:20-cv-00807-MWM Doc #: 1 Filed: 10/14/20 Page: 3 of 11 PAGEID #: 3




20. The second page of Amanda Disclosure Letter that Collector Crane mailed to Nitra

     contained the sensitive personal financial information of Amanda and demanded payment

     for Amanda’s consumer debt.

21. Nitra initially believed that Collector Crane was alleging that Nitra was a co-obligor on

     Amanda’s debt and became fearful of Collector Crane’s demand for payment.

22. Upon further review, Nitra realized that the Amanda Disclosure Letter that Collector Crane

     mailed to Nitra was sent by Collector Crane in error.

23. Collector Crain mailed the Amanda Disclosure Letter across state lines, to Nitra in Ohio.

24. Concerned that Collector Crane had mailed a similar disclosure letter containing Nitra’s

     personal information and disclosing Nitra’s debt to Amanda, Nitra reached out to Amanda

     using social media.

25. When Nitra communicated with Amanda, Amanda became fearful that Nitra was in

     possession of her personal information.

26. When Nitra communicated with Amanda, Amanda was embarrassed that a stranger was

     aware of Collector Crane’s allegations that Amanda owed a debt.

27. During their communications, Amanda was unable to confirm to Nitra that she received a

     Collection Letter intended for Nitra.

28. As a result, Nitra became terrified and panicked that an unknown party was in possession of

     Nitra’s personal information.

29. Unable to obtain satisfactory information about the location of Collector Crane’s letter to

     Nitra, Nitra placed a telephone call to Collector Crane.




                                                3
    Case: 1:20-cv-00807-MWM Doc #: 1 Filed: 10/14/20 Page: 4 of 11 PAGEID #: 4




30. On the telephone, an employee of Collector Crane (“Paralegal”) acknowledged that letters

     were improperly addressed and acknowledged information alleging that Nitra owed a debt

     was mailed to an unknown third party.

31. At the time that Collector Crane mailed Nitra’s personal information to a third party,

     Collector Crane already had Nitra’s location information.

32. Shortly after Paralegal confirmed that Nitra’s personal debt information was disclosed to a

     third party, Nitra received notification that her personal information had appeared on the

     Dark Web for sale.

33. Around the same time frame, embarassingly, Amanda also called Collector Crane’s office

     and spoke with Paralegal.

34. Paralegal was unsympathetic to Collector Crane’s disclosure of Amanda’s debt to Nitra and

     explained that there was “nothing Amanda could do” because “the information was public

     record”.

35. The FDCPA does not have an exception for debt collectors that dislclose debts that are

     public record.

36. There was “something” Amanda could do, evidenced by the filing of this lawsuit.

37. On or around September 10, 2020, Nitra retained an attorney to assist her with identity

     protection and to gain additional information as to who received the letter containing her

     personal information.

38. On or around September 23, 2020, Nitra’s attorney reached out to Collector Crane on

     Collector Crane’s website (“Online Notice”) indicating that he represented “Nitra Gorman”

     regarding impermissible third party debt disclosures.




                                                4
    Case: 1:20-cv-00807-MWM Doc #: 1 Filed: 10/14/20 Page: 5 of 11 PAGEID #: 5




39. Additionally, on or around September 24, 2020, Nitra’s attorney mailed notice of attorney

     representation (“Notice of Representation”) to Collector Crane indicating that “Nitra

     Gorman” had retained counsel.

40. Collector Crane was aware that the Notice of Representation he received referencing Nitra

     Gorman was concerning Carllnitra Gorman.

41. In each and every communication Nitra has had with Collector Crane’s office, she has

     introduced herself as “Nitra”.

42. In each and every communication Nitra has had with Collector Crane’s office, Collector

     Crane’s office has addressed Nitra as “Nitra”.

43. The Letter of Representation discussed the allegations raised in this lawsuit but

     inadvertently referred to Amanda Thorneycroft as Amanda Thronycroft.

44. Collector Crane was, or should have been, aware that the Notice of Representation

     referencing Amanda Thronycroft was concerning Amanda Thorneycroft.

45. In response to the Notice of Representation, on September 28, 2020, Robert Crane, Esq.,

     writing on behalf of Collector Crane, mailed a letter to Nitra’s attorney (“Threatening

     Letter)”.

46. The Threatening Letter was a communication in connection with the collection of a debt.

47. In the Threatening Letter, Robert Crane, Esq. claimed that he was unable to locate anyone

     with accounts in his office named Nitra Gorman.

48. The Threatening Letter also proclaimed that Robert Crane, Esq. was unable to respond to

     the allegations in the Notice of Representation as Collector Crane couldn’t find a single

     account in his office owed by “Amanda Thronycroft”.




                                                5
      Case: 1:20-cv-00807-MWM Doc #: 1 Filed: 10/14/20 Page: 6 of 11 PAGEID #: 6




49. After claiming that he was unable to research any of the allegations raised in the Letter of

      Representation, Robert Crane, Esq. closed his threatening with, “Finally should you bring

      an FDCPA claim against my firm for these alleged allegations based on what you have

      outlined in your letter, not only will it be vigorously defended, but I will seek appropriate

      Rule 11 sanctions against your firm as well”.

50. Despite receiving the Online Notice and the Notice of Representation, Collector Crane

      failed to update the file in his office belonging to Carllnitra Gorman as being represented by

      counsel.

51. On information and belief, despite receiving the Online Notice and the Notice of

      Representation, Collector Crane failed to update any accounts in his office as being

      represented by Nitra’s counsel.

52. Nitra Gorman is substantially similar to the name Carllnitra Gorman.

53.    On October 1, 2020, Nitra reached out to Collector Crane to obtain her “cause number”.

54. It is Collector Crane’s policy of using the term “Cause Number” as a filing system.

55. That filing system either intentionally or unintentionally misleads and confuses consumers

      as to whether Collector Crane has initiated legal action or not.

56. Despite having actual knowledge that Nitra was represented by counsel, Collector Crane’s

      Paralegal communicated with Nitra in connection with the collection of a debt.

57. Paralegal informed Nitra that Robert Crane, Esq. wanted to speak with Nitra.

58. Nitra, again, provided notice that she was represented by counsel.

59. Despite Nitra mentioning she was represented by counsel, Paralegal never requested Nitra’s

      attorney’s contact information.




                                                  6
    Case: 1:20-cv-00807-MWM Doc #: 1 Filed: 10/14/20 Page: 7 of 11 PAGEID #: 7




60. It is Collector Crane’s policy not to conduct a reasonable investigation when a consumer

     mentions having attorney representation.

61. It is Collector Crane’s policy not to request the contact information of a consumer’s

     attorney when a consumer indicates it is represented by counsel.

62. Collector Crane and Paralegal acted in accordance with Robert Crane and Associates,

     LLC’s promulgated policies and procedures as to the notification of consumers retaining

     counsel.

63. Collector Crane’s collection efforts, including but not limited to its mailed collection letters,

      internal filing system terminology and refusal to participate in a meaningful fact finding

      exercise to help alleviate the concerns of identity theft, caused Nitra and Amanda

      emotional distress in the form of frustration, annoyance, aggravation, and anxiety, fear and

      panic.

64. Collector Crane violated the Fair Debt Collection Practices Act.

                                     COUNT ONE – (Nitra)

                      Violation of the Fair Debt Collection Practices Act

65. Nitra re-alleges and incorporates by reference Paragraphs 6 through 64 above as if fully set

     forth herein.

66. Collector Crane violated 15 U.S.C. § 1692c(a)(2) by communicating with Nitra

     notwithstanding knowledge that Nitra was represented by an attorney with respect to the

     debt.




                                                 7
    Case: 1:20-cv-00807-MWM Doc #: 1 Filed: 10/14/20 Page: 8 of 11 PAGEID #: 8




                                      COUNT TWO – (Nitra)

                         Violation of the Fair Debt Collection Practices Act

67. Nitra re-alleges and incorporates by reference Paragraphs 6 through 64 above as if fully set

     forth herein.

68. Collector Crane violated 15 U.S.C. § 1692c(b) by communicating with a third party in

     connection with the collection of the debt without Nitra’s consent.

                                     COUNT THREE (Amanda)

                         Violation of the Fair Debt Collection Practices Act

69. Amanda re-alleges and incorporates by reference Paragraphs 6 through 64 above as if fully

     set forth herein.

70. Collector Crane violated 15 U.S.C. § 1692c(b) by communicating with a third party in

     connection with the collection of the debt without Amanda’s consent.

                                  COUNT FOUR (Nitra and Amanda)

                         Violation of the Fair Debt Collection Practices Act

71. Nitra and Amanda re-allege and incorporate by reference Paragraphs 6 through 64 above as

     if fully set forth herein.

72. In order to establish a violation of Section 1692d of the FDCPA, a consumer need not prove

     intentional conduct by the debt collector. See Ellis v. Solomon & Solomon, P.C., 591 F.3d

     130, 135 (2nd Cir. 2010); Horkey v. J.V.D.B. & Assocs., Inc., 333 F.3d 769, 774 (7th Cir.

     2013) (“[Plaintiff] points to no evidence in the record regarding [Defendant’s] intent, which

     is just as well, because intent is irrelevant” in a § 1692d claim).

73. “Instead, applying an objective standard, as measured by the ‘least sophisticated consumer,’

     the consumer need only show that the likely effect of the debt collector’s communication or




                                                  8
    Case: 1:20-cv-00807-MWM Doc #: 1 Filed: 10/14/20 Page: 9 of 11 PAGEID #: 9




     conduct could be construed as harassment, oppression or abuse.” See Lee v. Credit Mgmt.,

     LP, 846 F. Supp. 2d 716, 721 (S.D. Tex. 2012).

74. The likely effect of Collector Crane’s debt collection efforts, as measured by the “least

     sophisticated consumer” standard, was “to harass, oppress, or abuse” Nitra and Amanda.

75. Collector Crane violated 15 U.S.C. § 1692d by engaging in conduct the natural

     consequence of which is to harass, oppress, or abuse Nitra and Amanda in connection with

     the collection of the debt.

                                    COUNT FIVE – (Nitra)

                      Violation of the Fair Debt Collection Practices Act

76. Nitra re-alleges and incorporates by reference Paragraphs 6 through 64 above as if fully set

     forth herein.

77. A debt collector’s intent to violate the FDCPA may be inferred by its maintenance of

     policies and procedures which, in themselves, violate the FDCPA.         See Anchondo v.

     Anderson, Crenshaw & Associates, L.L.C., 256 F.R.D. 661, 671 (D.N.M. 2009); see also

     Kromelbein v. Envision Payment Sol., Inc., 2013 WL 3947109, *7 (M.D. Penn. Aug. 1,

     2013)(“company policy can be just as much a violation of [FDCPA] as the rogue act of an

     individual employee. If anything, a company policy that violates the FDCPA is a more

     egregious transgression because it indicates endemic, rather than isolated, disregard for

     debtor rights.”); citing Edwards v. Niagara Credit Sol., Inc., 586 F. Supp. 2d 1346, 1354

     (N.D. Ga. 2008) (awarding maximum damages in part because conduct was company

     policy, thereby making it routine and frequent).




                                                9
  Case: 1:20-cv-00807-MWM Doc #: 1 Filed: 10/14/20 Page: 10 of 11 PAGEID #: 10




78. Collector Crane’s policies and procedures, as described in Paragraphs 13 through 63 supra,

     constitutes “conduct the natural consequence of which is to harass, oppress, or abuse”

     consumers.

79. Collector Crane’s practice, therefore, violates Section 1692d of the FDCPA, which

     provides:

     A debt collector may not engage in any conduct the natural consequence of which is to
     harass, oppress, or abuse any person in connection with the collection of a debt.

   See 15 U.S.C. §1692d.

80. Because Collector Crane’s practice, in itself, violates the FDCPA, it reflects an intent to

     harass consumers generally.

                                      COUNT SIX – (Nitra)

                        Violation of the Fair Debt Collection Practices Act

81. Nitra re-alleges and incorporates by reference Paragraphs 6 through 64 above as if fully set

     forth herein.

82. Collector Crane violated 15 U.S.C. § 1692e by using false, deceptive, or misleading

     representations or means in connection with the collection of the debt.

                                         JURY DEMAND

83. Nitra and Amanda demand a trial by jury.

                                     PRAYER FOR RELIEF

84. Nitra and Amanda pray for the following relief:

           a. Judgment against Collector Crane for actual damages, statutory damages, and

                 costs and reasonable attorney’s fees pursuant to 15 U.S.C. § 1692k.

           b. For such other legal and/or equitable relief as the Court deems appropriate.




                                                 10
  Case: 1:20-cv-00807-MWM Doc #: 1 Filed: 10/14/20 Page: 11 of 11 PAGEID #: 11




                                    RESPECTFULLY SUBMITTED,


Date: October 14, 2020              By:     /s/ Jeffrey S. Hyslip
                                    Jeffrey S. Hyslip, Esq. (0079315)
                                    Hyslip Legal, LLC
                                    1100 W. Cermak Rd., Suite 420
                                    Chicago, IL 60608
                                    Phone: 614-490-4224
                                    jeffrey@hysliplegal.com

                                    Attorney for Plaintiff




                                      11
